Citation Nr: 0534598	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a pulmonary disorder.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that reopened the veteran's claim for service 
connection for a pulmonary disorder and denied it on the 
merits.  By an August 2002 rating decision, the RO re-framed 
the issue as entitlement to service connection for bronchial 
asthma due to asbestos exposure and denied the claim on the 
merits.

The Board observes that service connection for a pulmonary 
condition was previously denied in a January 1990 Board 
decision.  The Board notes that the claim presently on appeal 
is framed as entitlement to service connection for bronchial 
asthma, to include as due to asbestos exposure.  However, the 
Board finds that the prior adjudication was of the same 
claim, however styled.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, although the RO has adjudicated the issue 
of entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for claim for a pulmonary disorder, but 
that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for a pulmonary disorder 
was previously denied in a January 1990 Board decision; the 
veteran did not appeal that decision.

3.  Evidence received since the January 1990 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1990 Board decision that denied service 
connection for a pulmonary disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a pulmonary disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in January 1990, the Board denied the 
veteran's claim for service connection for a pulmonary 
disorder.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the January 1990 decision 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection for a 
pulmonary disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim on August 7, 2001.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final Board decision consisted of the veteran's service 
medical records, post-service VA and private medical records, 
and the veteran's statements.  The Board found that the 
veteran did not have a current diagnosis of a pulmonary 
disorder, and the claim was denied.  

After the denial of his claim for service connection for a 
pulmonary disorder, the veteran sought to reopen the claim in 
August 2001.  The Board finds that the evidence received 
since the last final decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The veteran underwent a VA respiratory examination in April 
2002 in which he was diagnosed with asthma.  The veteran also 
submitted private treatment records dated from January 2003 
to January 2004, wherein he was diagnosed with moderate to 
severe asthma.  Additionally, VA treatment records dated from 
October 2002 to July 2004 show diagnoses and treatment for 
asthma.  

The Board finds that these current diagnoses of a pulmonary 
condition, asthma, are evidence that is both new and material 
because the claim was previously denied due to the lack of 
evidence showing any current pulmonary disorder.  This 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim for service connection is reopened.  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis after completion of additional development, 
as discussed in the remand below.

Duties to Notify and Assist the Appellant

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for a pulmonary condition is reopened.  
To that extent only, the appeal is allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a pulmonary condition may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, but rather that the case will be reopened 
and considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

As an initial matter, the Board notes that when the veteran 
filed his claim to reopen his previously denied claim, he 
asserted that he was entitled to service connection for 
asthma, to include as due to exposure to asbestos.  The 
veteran claims that asbestos exposure may have resulted from 
asbestos-filled walls in the area of the aircraft carriers in 
which he worked, and the gloves with which he worked.  The 
veteran indicated that he was an aviation boatswain's mate 
3rd class, assigned to the USS Saratoga and the USS Restal 
between April 1981 and May 1984.  Additional statements 
submitted by the veteran indicate that he believes that his 
asthma may have alternatively been caused by exposure to 
airplane fuel ("JP5").  The Board notes that the veteran's 
principal duties involved refueling jets.   

The Board also notes that the veteran was diagnosed with 
pneumonia and restrictive lung disease in service.  In April 
1983 he was placed on a limited duty for six months, at the 
end of which time his lung disorder was to be reevaluated.  
At a Naval Medical Board in November 1983, the veteran was 
found unfit for further naval duties because of disabilities 
diagnosed as restriction on pulmonary function test, etiology 
undetermined, and possible mitral valve prolapse.  Evaluation 
of the veteran's claim must thus include determinations as to 
whether he is entitled to service connection for a pulmonary 
condition on a direct basis, and as to whether service 
connection is warranted due to exposure to asbestos or jet 
fuel.

On examination in April 2002, the examiner stated that the 
veteran's claims file was not available for review.  The 
examiner diagnosed the veteran with asthma and opined that 
his asthma was not related to exposure to asbestos.  The 
Board notes that the examiner did not provide a rationale for 
his opinion.  Nor did the examiner address whether the 
veteran's asthma was related to exposure to jet fuel or 
whether his asthma, or any other current lung disorder, was 
related to the restrictive lung disease with which he was 
diagnosed in service.  The Board finds that an additional 
examination and opinion are necessary in order to address 
these issues and fairly decide the merits of the veteran's 
claim.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the veteran for a VA 
respiratory examination for the purpose 
of ascertaining the etiology of his 
asthma, or any other current 
restrictive lung disease.  Any further 
indicated studies must also be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that his asthma, or any other lung 
disorder which may be diagnosed, is 
causally or etiologically related to his 
period of active service.  Specifically, 
the examiner should address whether his 
asthma or any other lung disorder may be 
related to exposure to asbestos, or jet 
fuel, or whether his asthma or any other 
lung disorder is related to the 
restrictive lung disease with which he 
was diagnosed in service.  All necessary 
studies should be accomplished if deemed 
necessary.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  The examiner should 
also reconcile the opinion with the 
statements made by Rafael J. Deliz Velez, 
M.D., the veteran's private physician, 
relating the veteran's asthma to his 
service.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a pulmonary 
disorder.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


